Citation Nr: 0932865	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-35 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 1949 to October 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision in July 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the benefit sought on appeal.  The 
Veteran appealed that decision to the BVA and the case was 
refereed to the Board for appellate review.  In July 2007, 
the Board returned the case for additional evidentiary 
development. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record upon its return to the 
Board discloses that additional development is still 
necessary prior to final appellate review.  At the March 2007 
BVA videoconference hearing it was indicated that the Veteran 
sustained an eye injury, while assigned to temporary duty 
with the joint military-civilian police unit in Osaka, Japan, 
for which he was treated at the Itami Air Force Base 
Hospital.  Pages 3 and 4 of that transcript.  The RO had been 
unable to locate these treatment records.  Page 4. He had 
been treated at the Itami Air Base Offshore Clinic (and not 
hospitalized for the injury).  He had sustained an injury to 
both eyes but particularly to the left eye.  Page 5.  No 
visual acuity testing had been done at that time but he was 
instructed to apply cold compresses and he returned to his 
duties almost immediately.  Page 6.  At discharge from 
service an examination had revealed a shift in his visual 
acuity, particularly in the left eye.  Page 7.  Within about 
90 days after service, another examination by a civilian 
doctor in Youngstown, Ohio, had confirmed a visual problem in 
the Veteran's left eye. Pages 8 and 15. 

The Board observes that contrary to the Veteran's testimony, 
the 1949 service entrance examination revealed that he had 
defective vision in the left eye which was correctable to 
20/20.  Pages 4 and 5 of the transcript. 

The National Personnel Records Center reported in January 
2005 that records from the Itami Air Base for 1951 could not 
be located. 

The Board remanded the case in July 2007 for an additional 
search for service treatment records, including notes of 
outpatient treatment; to obtain names and addresses of all 
medical care providers who treated him for his left eye in 
Youngstown, Ohio, following active service in 1952 or 1953; 
for reports of any visual testing during employment physicals 
in the 1970's; and other postservice private clinical records 
from specific sources as well as VA treatment records. 

However, in the August 2009 Informal Hearing Presentation it 
was stated that only the NPRC had been contacted to search 
for the pertinent service treatment records and it was 
requested that the Air Force be contacted for the outpatient 
treatment records from the Itami Air Base in Osaka, Japan in 
1951.  As to this, in the VA Form 1-646 of February 2006 it 
was alleged that because the Veteran was given a temporary 
duty assignment, his unit had maintained his medical records 
and that these medical records had not caught up with his 
service treatment records.  An additional search for the 
relevant service treatment records was requested. 

The VA treatment records have been obtained and most of the 
private clinical records have been obtain.  The Veteran was 
requested in August 2007 to provide authorizations from any 
non-VA physician who had treated him for left eye disability 
in Youngstown, Ohio, in 1952 or 1953 and information about 
postservice employment examinations.  He was requested in 
August 2008 to provide the complete address on an 
authorization form for records from Dr. Mermis in Youngstown, 
Ohio.  However, there was no response. 

If a veteran's service treatment records are unavailable, the 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993). 

On the other hand, the duty to assist is not a one-way 
street.  When necessary or requested a veteran must cooperate 
with the VA in obtaining evidence.  If a veteran wishes help, 
he cannot passively wait for it in circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (reconsideration denied, 1 Vet. App. 406 (1991)).  In 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) it was stated 
that this was particularly true where "[t]he factual data 
required, i.e., names, dates and places, are straightforward 
facts and do not place an impossible or onerous task on 
appellant."  Since this case must be remanded to search for 
service treatment records, the Veteran should again be 
requested to provide the complete address of Dr. Mermis in 
Youngstown, Ohio, and the complete address of the custodian 
of records of any physical examinations, particularly 
examinations of his eyes, conducted by his postservice 
employer. 

Additionally, the Veteran testified that his left eye problem 
was confirmed at a VA facility in Baltimore in the early 
1990s.  Specifically, a VA ophthalmologist had stated at that 
time that the Veteran had an eye problem which appeared to be 
due to blunt force trauma.  Page 9 of the transcript.  He had 
not had any blunt force trauma to his eyes after service.  
Page 10.  The additionally obtained VA treatment records do 
not contain any documentation of any such clinical impression 
or opinion. 

When VA is made aware that a VA physician has made verbal 
statements to the Veteran which allegedly support his claim, 
and even though there is no guarantee that the Veteran 
correctly understood or reported the physicians statement, VA 
has a duty to fully investigate before adjudicating the 
claim, to include suggesting that he seek a supporting 
opinion from that VA physician.  Crutcher v. Nicholson, No. 
03-1025, slip op. at 2 (U.S. Vet. App. Jan. 24, 2006) 
(nonprecedential memorandum Order) (in which the Veteran 
testified that a VA physician would not put a supporting 
opinion in writing because it was "all in [his] records").  

Also, VA outpatient treatment records beginning in at least 
1995 reflect a diagnosis of cataract and records since 1996 
reflect impressions of traumatic cataract of the left eye.  
It is not clear from these records exactly what trauma was 
being referred to or the source of that information.  The 
Veteran has since had an intraocular lens implantation.  
Also, VA outpatient treatment records indicate that he has 
diabetes. 

Under 38 U.S.C.A. § 5103A(d) the claimant must demonstrate 
that the record evidence (1) "contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability;" (2) "indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service;" and (3) "does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim."  38 U.S.C.A. § 5103A(d)(2).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) and expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:


1.  The RO/AMC should take the 
appropriate steps to contact the Air 
Force and request that the records of the 
Veteran's unit while stationed in Osaka, 
Japan, be searched for any service 
treatment records pertaining to the 
Veteran, including outpatient treatment 
records from the Itami Air Force Base, in 
1951.  All pertinent leads should be 
followed up. 

2.  The Veteran should again be contacted 
an requested to provide the complete 
address of Dr. Mermis in Youngstown, 
Ohio, and the complete address of the 
custodian of records of any physical 
examinations, particularly examinations 
of his eyes, conducted by his postservice 
employer.  If the Veteran returns a 
completed authorization, the RO/AMC 
should obtain and associate with the 
claims file the identified records.  

3.  The Veteran should be contacted and 
requested to provide the full name of the 
VA physician who reportedly told him that 
his left eye disability was due to blunt 
force trauma as well as the approximate 
date that the physician made the 
statement.  If sufficiently detailed 
information is provided, the RO should 
contact that physician and inquiry 
whether any such comment was reduced to 
writing and, if so, the appropriate steps 
should be taken to locate the same and 
associate it with the claim files.  The 
Veteran should also be informed that he 
may contact that physician to obtain a 
supporting statement. 

4.  The Veteran should be afforded a VA 
examination for the purpose of 
determining whether any current 
disability that the Veteran may have of 
the left eye is due to inservice trauma.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.

The examiner is asked to express an 
opinion as to whether any chronic 
disability of the Veteran's left eye is 
at least as likely as not related to his 
active service, including any putative 
inservice injury. 

The examiner is requested to comment upon 
the following: the significance of the 
lapse of time between any putative 
inservice left eye injury and the 
documentation of left eye pathology; the 
VA clinical impressions beginning in 1996 
of cataracts of the left eye due to 
trauma; and the Veteran's having diabetes 
and whether those with diabetes have a 
greater propensity for the development of 
cataracts.  The examiner should clarify, 
if possible, whether the cataracts of the 
Veteran's left eye was of traumatic 
etiology. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

